                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


 SAMMY BRIAN MORRIS,

                 Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-272

         v.

 OFFICER ADAM WILLIS, et al.,

                 Defendants.


                                           ORDER

        Presently before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice of

Defendants Adam Willis, Joseph Hood and Gary Woodruff. (Doc. 64.) Accordingly, pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES Defendants Adam

Willis, Joseph Hood, and Gary Woodruff, in both their individual and official capacities, WITH

PREJUDICE. The Clerk shall TERMINATE Adam Willis, Joseph Hood, and Gary Woodruff as

parties to this case.

        SO ORDERED, this 24th day of March, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
